Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Application 17/653,732 is a continuation of parent application 16/710,946. 
In reviewing the parent claims, the Examiner finds the previous rejections to be relevant to claimed invention in application 17/653,732, therefore the Examiner will utilize those rejections, where applicable. 
 	Furthermore, upon reconsideration of the prior art, the Examiner finds Thakkar (US 7,384,542) to be relevant art and introduces new rejections based on the relevant art.
	With respect to claims 1-11, the claims recite limitation to treat a diesel feedstock over a desulfurization and denitrogenation catalyst and a hydrocracking catalyst, however, in view of the broadest reasonable interpretation of the claimed inventions, the claims do not require that the steps be performed in consecutively on the same diesel feedstock, as the Examiner interprets the claim, said steps can be performed independently on two different diesel feedstocks.
Claim Interpretation
The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002). See id. at 808-10, 62 USPQ2d at 1784-86 for a discussion of guideposts that have emerged from various decisions exploring the preamble’s effect on claim scope, as well as a hypothetical example illustrating these principles.
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 
Examiner notes, there are no reforming steps associated with the body of the claims with respect to claims 1-11, as the claimed hydrocracking step produces the gasoline blending component.
Thus, in this case “reforming” in the preamble is interpreted to merely state the purpose or intended use of the invention, as the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention.
Furthermore, as evidenced in the applicant own specification (see applicant specification, paragraph 0014), states that embodiments in accordance with the present disclosure generally relate to a process and system that includes converting and upgrading a middle distillate oil feedstock. 
The hydrocracking processes generally break the molecules of a feedstock (whether limited to middle distillates or including downstream products from heavier distillates) into smaller, i.e. lighter, molecules that may have a having higher average volatility and economic value than the feedstock. Thus, hydrocracking processes in accordance with the present disclosure generally comprise combining a distillate oil feed, such as described above, with hydrogen gas, and subjecting the mixture to elevated temperatures in the presence of a hydrocracking catalyst (see applicant specification paragraph 0020).

     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakkar et al (US 7,384,542) in view of Iki et al (US 2007/0084753).
With respect to claim 1, Thakkar discloses a process of reforming a diesel feedstock to convert diesel to a gasoline blending component (see col 1 lines 35-50), comprising: 
desulfurizing the diesel (distillate) feedstock to reduce a sulfur content, wherein the diesel feedstock consists of diesel oil that boils in a range from about 149 to 399 °C (see col 2 lines 4-17);
 hydrocracking the diesel feedstock (highly aromatic feedstock, boiling from about 149°C to about 343°C) over a metal containing zeolitic catalyst (see col 2 lines 45-50), thereby fully converting the diesel oil to the gasoline blending component (see col 1 lines 35-50, process produces desulfurized diesel and gasoline blending component (high-octane naphtha));
Thakkar further discloses wherein desulfurizing catalyst include conventional catalyst comprising at least one Group-VIII metal, preferably iron, cobalt and nickel, and at least one Group VI metal, preferably molybdenum and tungsten on a high surface area support material (see col 4 lines 35-55).  
Thakkar does not however disclose wherein the desulfurizing catalyst similarly has a denitrogenation capability such that nitrogen is reduced. 
Iki discloses desulfurizing catalyst including at least one Group-VIII metal, cobalt and nickel, and at least one Group VI metal, preferably molybdenum on a high surface area support material have denitrogenation capabilities (see paragraph 0070 and 0074-0075).  
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to conclude that the Thakkar hydrodesulfurization catalyst would have a denitrogenation function as claimed in view of Iki, as it is well-known in the art that hydrodesulfurization catalyst have denitrogenation capabilities and, is further shown by Iki.
With respect to claim 2, the prior combination teaches the limitations of claim 1. Thakkar further discloses wherein the metal containing zeolitic catalyst comprises a noble metal (see col 3 lines 30-35).
With respect to claim 3, the prior combination teaches the limitations of claim 2.
Thakkar further discloses wherein the noble metal is one or more selected from the group consisting of platinum, palladium, and ruthenium (see col 3 lines 30-40).
With respect to claim 4, the prior combination teaches the limitation of claim 1.
Thakkar further discloses wherein the hydrocracking occurs in a hydrocracking reactor that operates at a temperature in the range of 260 to 426 °C (see col 4 lines 3-12).
With respect to claim 6, the prior combination teaches the limitation of claim 1.
Thakkar further discloses wherein a hydrocracking reactor is operated at an LHSV in a range of 0.1 to 30 h-1 (see col 4 lines 3-12).
With respect to claim 7, the prior combination teaches the limitation of claim 1.
Thakkar further discloses wherein the metal containing zeolitic catalyst is a modified zeolite catalyst (see col 3 lines 5-20).
with respect to claim 8-9, the prior combination teaches the limitation of claim 1.  Thakkar further discloses wherein hydrocracking of the diesel feedstock produces gasoline blending components, wherein gasoline blending components fraction comprises an octane number of greater than 60 (87) (see col 6 lines 5-20).
The prior combination does not however disclose wherein hydrocracking of diesel produces an isomerate fraction, wherein the isomerate fraction comprises the gasoline blending components.
However, Thakkar discloses producing a similar high-octane gasoline blending component by hydrocracking of a similar feedstock, over a similar catalyst, under similar hydrocracking conditions, as disclosed by the applicant.   
Thus, barring any unexpected result Thakkar is expected to produce the claimed isomerate fraction, through hydrocracking of the diesel feedstock, as claimed.
With respect to claim 10, Thakkar discloses a process of reforming a diesel feedstock to convert diesel to a gasoline blending component (see col 1 lines 35-50), comprising:
 desulfurizing the diesel feedstock to reduce a sulfur, wherein a sulfur content of the diesel feedstock is reduced to less than 500 ppmw in the desulfurizing step (see col 2 lines 4-17 and col 6 lines 5-20);
hydrocracking the diesel feedstock (highly aromatic feedstock, boiling from about 149°C to about 343°C) over a metal containing zeolitic catalyst (see col 2 lines 45-50), thereby fully converting the diesel oil to the gasoline blending component (see col 1 lines 35-50, process produces desulfurized diesel and gasoline blending component (high-octane naphtha));
Thakkar further discloses wherein desulfurizing catalyst include conventional catalyst comprising at least one Group-VIII metal, preferably iron, cobalt and nickel, and at least one Group VI metal, preferably molybdenum and tungsten on a high surface area support material (see col 4 lines 35-55).  
Thakkar does not however disclose wherein the desulfurizing catalyst similarly has a denitrogenation capability such that nitrogen is reduced. 
Iki discloses desulfurizing catalyst including at least one Group-VIII metal, cobalt and nickel, and at least one Group VI metal, preferably molybdenum on a high surface area support material have denitrogenation capabilities (see paragraph 0070 and 0074-0075).  
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to conclude that the Thakkar hydrodesulfurization catalyst would have a denitrogenation function as claimed in view of Iki, as it is well-known in the art that hydrodesulfurization catalyst have denitrogenation capabilities and, is further shown by Iki.
With respect to claim 11, the prior combination teaches the limitation of claim 10.
Thakkar further discloses wherein the sulfur content of the diesel feedstock is reduced to less than 10 ppmw in the desulfurizing step (see col 6 lines 5-20).

Claim Rejections - 35 USC § 103
Claim 1, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziabala et al (US 2010/0116712) in view Derr et al (US 4,990,239).
Regarding claims 1, Dziabala a process for converting a diesel feedstock to a gasoline component, comprising:
desulfurizing and denitrogenizing the diesel feedstock to reduce the sulfur and nitrogen content, wherein the diesel feedstock consists of diesel that boils in the range from about 149°C to about 399°C (see paragraph 0010, Dziabala discloses that the pressure and temperature of the hydrotreating step can be adjusted to increase or decrease the organic nitrogen conversion i.e. denitrogenation; see paragraph 0025, Dziabala discloses wherein hydrotreatment step desulfurizes);
hydrocracking the diesel feedstock over a metal containing zeolitic catalyst to produce high octane naphtha (see paragraph 0001, 0016 and 0027).
Dziabala does not explicitly disclose wherein high-octane naphtha may be utilized as a gasoline blending component.
However, Derr discloses a process for the co-production of high-octane gasoline and high-quality diesel from the cracking of light cycle oil (see abstract), comprising:
hydrotreating a cycle feedstock (see col 7 lines 55-68 and col 8 lines 1-10), hydrocracking the hydrotreated feedstock over a metal containing zeolite (see col 8 lined 10-35), and utilizing the hydrocracker naphtha products as a blending product for a gasoline pool (see col 10 lines 10-35).
Thus, it would have been obvious to one with ordinary skill in the at the time of the invention to utilize the hydrocracker naphtha produced by Dziabala as a gasoline blending component in view Derr, as Derr discloses utilizing a similar naphtha product derived by a similar process, as disclosed by Dziabala as gasoline blending stock.
  Regarding claim 4, Dziabala discloses the limitation of claim 1. Dziabala further discloses wherein hydrocracking reaction is operated at a temperature of 260°C to about 426°C (see paragraph 0026).
Regarding claim 5, Dziabala discloses the limitation of claim 1.  Dziabala further discloses using hydrocracking hydrogen partial pressures from about 600 psig to about 1500 psig (see paragraph 0026).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 6, Dziabala discloses the limitation of claim 1.  Dziabala further discloses wherein hydrocracking LHSV is from 0.1 hr-1 to about 30 hr-1 (see paragraph 0026).
Regarding claim 7, the prior combination discloses the limitation of claim 1.
Dziabala further disclose utilizing a Y type zeolite (modified zeolite) (see paragraph 0027).
Regarding claim 8-9, the prior combination discloses the limitation of claim 1.
 Dziabala further discloses wherein diesel feedstock produces a gasoline blending component having an octane number greater than 60 (naphtha with RON from at least 85 to 95, see paragraph 0029).
Dziabala does not disclose if the process produces an isomerate fraction i.e. a product of isomerization. 
However, Dziabala discloses utilizing similar feedstocks and catalyst (see Dziabala paragraph 0010 and 0027) as claimed by the applicant and further discloses producing higher octane products, like the applicant claimed invention. 
In as much, it is well-known in the art, that isomerization reactions are commonly used to the improve octane number on hydrocarbon fractions.
Therefore, given all the evidence i.e. similar feedstock, similar catalyst, and products containing improved octane numbers, and knowledge pertinent to one of ordinary skill in the art, it would been obvious to one with ordinary skill in the art at the time of filing, that the disclosed process by Dziabala, inherently produces a isomerate fraction as claimed by the applicant. 
Claim Rejections - 35 USC § 103
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziabala and Derr as applied to claim 1 above, and further in view of Wang (US 7,169,291).
Regarding claims 2-3, Dziabala discloses the limitation of claim 1.  Dziabala further discloses wherein the hydrocracking catalyst comprises nickel, cobalt, tungsten, molybdenum and mixtures thereof (see paragraph 0027).
Dziabala does not disclose wherein zeolitic catalyst comprises a noble metal, such as platinum and/or palladium, as claimed.
However, Dziabala further discloses the zeolitic hydrocracking can be produced in an accordance with Wang (see paragraph 0027).
Wang discloses a hydrocracking process using zeolite beta (like Dziabala) discloses utilizing a hydrocracking catalyst with a noble metal, such as platinum and/or palladium, as claimed (see col 5 lines 25-45).
Consequently, it would have been obvious to one with ordinary skill in the art at the time filing to utilize a noble metal zeolitic catalyst, as claimed and disclosed by Wang with the Dziabala catalyst, as one of ordinary skill would have expected that a simple substation would yield a predictable level of success, given that Dziabala explicitly states that the Wang catalyst are applicable to the invention. 

Claim Rejections - 35 USC § 103
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziabala et al (US 2010/0116712) in view Derr et al (US 4,990,239).
Regarding claims 10-11, Dziabala a process for converting a diesel feedstock to a gasoline component, comprising:
desulfurizing and denitrogenizing the diesel feedstock to reduce the sulfur and nitrogen content, wherein the diesel feedstock consist of diesel that boils in the range from about 149°C to about 399°C (see paragraph 0010, Dziabala discloses that the pressure and temperature of the hydrotreating step can be adjusted to increase or decrease the organic nitrogen conversion i.e. denitrogenation; see paragraph 0025, Dziabala discloses wherein hydrotreatment desulfurizes), wherein diesel feedstock is reduced to less than 500 ppm in the desulfurizing step (see paragraph 0025, also due to the desulfurization resulting from upstream hydrotreating all or a portion of the hydrocracking feed, meets ULSD specifications);
hydrocracking the diesel feedstock over a metal containing zeolitic catalyst to produce high octane naphtha (see paragraph 0001, 0016 and 0027).
Dziabala does not explicitly disclose wherein high-octane naphtha may be utilized as a gasoline blending component.
However, in a similar process, Derr discloses a process for the co-production of high-octane gasoline and high-quality diesel from the cracking of light cycle oil (see abstract), comprising:
hydrotreating a cycle feedstock (see col 7 lines 55-68 and col 8 lines 1-10), hydrocracking the hydrotreated feedstock over a metal containing zeolite (see col 8 lined 10-35), and utilizing the hydrocracker naphtha products as a blending product for a gasoline pool (see col 10 lines 10-35).
Thus, it would have been obvious to one with ordinary skill in the at the time of the invention to utilize the hydrocracker naphtha produced by Dziabala as a gasoline blending component in view Derr, as Derr discloses utilizing a similar naphtha product derived by a similar process, as disclosed by Dziabala as gasoline blending stock.

Allowable Subject Matter
Claims 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 12-17, The closest prior art Thakkar (US 7,384,542) and Dziabala et al (US 2010/0116712) disclose a substantial portion of the applicant claimed invention, see rejections above.
However, the closest prior art fails to teach or suggest the hydrocracking step of the diesel fraction which produces an isomerate fraction with a fraction greater than 50 Wt. % iso-paraffins as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771   

/Randy Boyer/
Primary Examiner, Art Unit 1771